Substitute School Teachers — Salaries Pursuant to 70 Ohio St. 64 [70-64] (1961), a school district may legally use funds to pay the salaries of substitute teachers for the Tulsa Classroom Teachers Association representatives without deducting the amount of salary payments to the substitute teachers from the salary of the regular teacher providing such terms are prescribed and agreed upon in advance by the substitute teacher, the regular teacher, and the board of education, or if such terms are prescribed by regulations of the board. In the absence of such agreement or regulations, the substitute teacher will be paid in the same manner and amount as would have been paid the regular teacher, and such payment will be deducted from the amount next payable to the regular teacher.  The Attorney General has had under consideration your letter dated January 30, 1969, in which you state and inquire as follows: "The Board of Education of Independent School District Number One of Tulsa County, Oklahoma, has a 'Communications Agreement' with the Tulsa Classroom Teachers Association (TCTA). Under this agreement, representatives of the TCTA meet from time to time during the school hours to discuss mutual recommendations and problems in areas of personnel policies, salaries, and other matters affecting members of the TCTA, as well as all other certificated employees of the School District. Some of the TCTA, representatives are regularly employed classroom teachers. May the School District legally use district funds to pay the salaries of substitute teachers for the TCTA representatives without deducting the amount of salary payments to the substitute teachers from the salary of the regular teacher?" Title 70 Ohio St. 6-4 [70-6-4] (1961), is pertinent to your inquiry and provides as follows: "(a) If because of sickness of other reason, a teacher is temporarily unable to perform his regular duties, a substitute teacher for his position may be employed for the time of such absence. A substitute teacher shall be paid in an amount and under such terms as may be agreed upon in advance by the substitute teacher, the regular teacher and the board of education or according to regulations of the board. In the absence of any such agreement or regulation, such substitute teacher shall be paid in the same manner and amount as would have been paid to the regular teacher, and the amount of the payment shall be deducted from the amount next payable to the regular teacher. Provided, that each reduction shall be only for the time lost in excess of the sick leave to which the regular teacher is entitled." The statute allows payment of a substitute teacher in an amount and under such terms as may be agreed upon in advance by the substitute teacher, the regular teacher and the board of education, or according to regulations of the board. In the absence of any such agreement or regulation, such substitute teacher will be paid in the same manner and amount as the regular teacher, and such payment will be deducted from the regular teacher's pay.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. A school district may legally use district funds to pay the salaries of substitute teachers for the Tulsa Classroom Teachers Association representatives without deducting the amount of salary payments to the substitute teachers from the salary of the regular teacher providing such terms are prescribed and agreed upon in advance by the substitute teacher, the regular teacher, and the board of education, or if such terms are prescribed by regulations of the board. In the absence of such agreement or regulations, the substitute teacher will be paid in the same manner and amount as would have been paid the regular teacher, and such payment will be deducted from the amount next payable to the regular teacher.  (Gary F. Glasgow) ** SEE: OPINION NO. 79-176 (1979) **